Exhibit 10.2

FIRST COMMONWEALTH FINANCIAL CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN

As Amended and Restated

Effective as of January 1, 2012



--------------------------------------------------------------------------------

THIS PLAN, is amended and restated as of the 1st day of January, 2012.

WITNESSETH

RECITALS

The First Commonwealth Financial Corporation Supplemental Executive Retirement
Plan (the “Plan”) was originally adopted as of January 1, 1998, by First
Commonwealth Financial Corporation, a bank holding company organized and
existing under the laws of the Commonwealth of Pennsylvania (the “Employer”) for
certain Executive Employees (as defined herein) of the Employer.

WHEREAS, pursuant to the authority reserved in Section 11.1 of the Plan, the
Plan has been amended from time to time to incorporate changes that have been
deemed appropriate; and

WHEREAS, the Plan was most recently amended and restated effective as of
January 1, 2008 as a result of application of certain provisions of Internal
Revenue Code Section 409A which generally became effective as of January 1,
2009; and

WHEREAS, the Plan was amended as of April 9, 2009 and again as of January 1,
2010, in certain respects and there are certain other changes that have been
approved to be made to the Plan effective as of January 1, 2012, which have
resulted in the decision to amend and restate the Plan as of that date.

Accordingly, the Plan, as amended and restated, is hereby adopted.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

 

TITLE

   PAGE  

I

 

DEFINITIONS

     1   

II

 

INTRODUCTION AND PURPOSE

     6     

2.1

  

Introduction

     6     

2.2

  

Purpose

     6   

III

 

PARTICIPATION

     7     

3.1

  

Participation

     7     

3.2

  

Termination of Employment

     7   

IV

 

CONTRIBUTIONS AND ALLOCATIONS

     8     

4.1

  

Salary Reduction (Elective) Contributions

     8     

4.2

  

Non-Elective Contributions.

     8     

4.3

  

Termination of Employment During Year

     9   

V

 

VESTING

     10     

5.1

  

Vesting in Salary Reduction (Elective) Contributions

     10     

5.2

  

Vesting in Non-Elective Contributions

     10   

VI

 

INVESTMENTS AND VALUATIONS

     11     

6.1

  

Investment of Participant’s Aggregate Account

     11     

6.2

  

Adjustment of Investment Earnings

     11     

6.3

  

Valuation of the Investment Funds

     11     

6.4

  

Right to Change Procedures

     12     

6.5

  

Statement of Accounts

     12   

VII

 

DETERMINATION AND DISTRIBUTION OF BENEFITS

     13     

7.1

  

Distribution Events

     13     

7.2

  

Distribution Forms for Executive Employees who were Plan Participants on or
before January 1, 2011

     14     

7.2A

  

Distribution Forms for Executive Employees who become Plan Participants on or
after January 1, 2012

     16     

7.3

  

Distribution Timing for Executive Employees who were Plan Participants on or
before January 1, 2011

     16     

7.3A

  

Distribution Timing for Executive Employees who become Plan Participants on or
after January 1, 2012

     16     

7.4

  

Distribution Elections for Post-December 31, 2007 Salary Deferrals and FCFC
Contributions for Executive Employees who were Plan Participants on or before
January 1, 2011

     16   



--------------------------------------------------------------------------------

 

7.5

  

Post-December 31, 2007 Installments Payments Considered Separate Payments

     17     

7.6

  

Making of Distribution

     17   

VIII

 

BENEFICIARIES; PARTICIPANT DATA

     18     

8.1

  

Beneficiary Designations

     18     

8.2

  

Communications

     18   

IX

 

ADMINISTRATION

     19     

9.1

  

Powers and Responsibilities of Administrator

     19     

9.2

  

Plan Sponsor

     19     

9.3

  

Powers and Responsibilities of Committee

     19     

9.4

  

Claims Procedure

     19   

X

 

TRUST FUND

     21     

10.1

  

Establishment of Trust

     21     

10.2

  

Right of Assignment and Transfer of Interest

     21     

10.3

  

Unfunded Nature of Plan

     21   

XI

 

AMENDMENT AND TERMINATION

     22     

11.1

  

Amendment

     22     

11.2

  

Termination of Plan

     22   

XII

 

MISCELLANEOUS

     23     

12.1

  

Limitation of Rights

     23     

12.2

  

Headings

     23     

12.3

  

Gender and Number

     23     

12.4

  

Governing Law

     23   



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following words and phrases shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

 

1.1 “Act” means the Employee Retirement Income Security Act of 1974 (P.L.
93-406, 29 USC § 1001 et seq), as the same maybe amended from time to time.

 

1.2 “Administrator” means the Employer.

 

1.3 “Aggregate Account” means, with respect to each Participant, the value of
all accounts maintained on behalf of that Participant.

 

1.4 “Anniversary Date” means December 31, 2012 and each thirty-first day of
December thereafter.

 

1.5 “Basic 401(k) Plan” means the First Commonwealth Financial Corporation
401(k) Retirement Savings and Investment Plan, as amended from time to time.

 

1.6 “Beneficiary” means the person to whom, or the entity to which, a share of a
deceased Participant’s interest in the Plan is payable.

 

1.7 “Board of Directors” means the Board of Directors of the Employer.

 

1.8 “Change of Control” means any person or group of persons acting in concert
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934 and
the regulations of the Securities and Exchange Commission promulgated hereunder)
who shall acquire legal or beneficial ownership interest, or voting rights, in
twenty-five percent (25%) or more of the common voting stock of the Employer and
a Participant is separated from service with the Employer as a result of the
Change of Control.

 

1.9 “Committee” means the Compensation and Human Resources Committee of the
Board of Directors of the Employer, as the same shall from time to time be
constituted.

 

1.10 “Compensation” on or after April 9, 2009, with respect to any Participant,
means such Participant’s base compensation paid to him during the Plan Year
excluding overtime pay, bonuses, commissions and incentive pay, income realized
on or after January 1, 2012, from becoming vested in restricted stock awards,
any non-qualified deferred compensation, income from exercise of stock options,
separation pay, early retirement pay, any reimbursement or other expense
allowances and other taxable fringe benefits.

 

1.11 “Code” means the Internal Revenue Code of 1986 (26 USC), as amended from
time to time.

 

1.12 “Deferred Compensation” means that portion of a Participant’s remuneration
which he would have been entitled to receive in cash during a calendar year but
for a Salary Reduction Agreement between such Participant and the Employer.

 

1



--------------------------------------------------------------------------------

1.13 “Effective Date” means the first day of January, 2012. The original
effective date of the Plan was January 1, 1998.

 

1.14 “Elective Contribution” means the Employer’s contributions to this Plan
that are made pursuant to the Participant’s deferral election in accordance with
Section 4.1 hereof.

 

1.15 “Employee” means any person employed by the Employer or of any subsidiaries
or affiliates of which the Employer shall own a fifty percent (50%) or greater
capital interest, but shall not include consultants, directors who are not also
employed by the Employer and other persons not employed by the Employer.

 

1.16 “Employer” means First Commonwealth Financial Corporation, a bank holding
company, and any successor or successors thereto.

 

1.17 “ESOP” means the First Commonwealth Financial Corporation Employee Stock
Ownership Plan, as amended from time to time.

 

1.18 “Executive Employee” means an Employee who is a member of the Employer’s
select group of management or highly compensated employees within the meaning of
Section 201(2) of the Act (29 USC § 1051(2)).

 

1.19 “Fiduciary” means any person who, or entity which, (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any moneys or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan,
including, but not limited to, the Trustee, the Employer and the Administrator.

 

1.20 “Forfeiture” means that portion of a Participant’s Account that is not
Vested, and occurs on the same date that a forfeiture would occur for the
Participant under Basic 401(k) Plan.

 

1.21 “Former Participant” means a person who has once been a Participant
hereunder but who is no longer an Employee and whose Vested Aggregate Account
has not yet been fully distributed to him.

 

1.22 “Investment Funds” means the various investment funds established and
maintained under the Trust which shall be identical, (to the extent possible),
or similar to those maintained under the Basic 401(k) Plan. To the extent a
stable value fund is used as an investment option, the applicable rules under
that fund for transferring out of such investment option shall apply to all
monies invested therein.

 

1.23 “Labor Regulations” means the regulations of the United States Department
of Labor (29 CFR), and as amended periodically.

 

1.24 “Non-Elective Contribution” means a contribution made by the Employer on
behalf of a Participant other than an Elective Contribution.

 

1.25 “Participant” means any Executive Employee who participates in this Plan.

 

2



--------------------------------------------------------------------------------

1.26 “Participant’s Aggregate Account” means the sum of a Participant’s Elective
Account and the Participant’s Non-Elective Account.

 

1.27 “Participant’s Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Elective Contributions.

 

1.28 “Participant’s Non-Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Non-Elective Contributions.

 

1.29 “Plan” means the First Commonwealth Financial Corporation Non-Qualified
Deferred Compensation Plan as contained herein or as subsequently amended and/or
restated.

 

1.30(a) “Plan Compensation” for certain Participants as of January 1, 2011,and
for certain Executive Employees who become Participants on or after January 1,
2012, whose Compensation for any calendar year is in excess of the amount
permitted to be recognized for that calendar year under the Basic 401(k) Plan
and ESOP because of the requirements of Section 401(a) (17) of the Code, means a
Participant’s Compensation for each calendar year in excess of the amount
permitted to be recognized for that calendar year, under the Basic Plan 401(k)
Plan and ESOP because of the requirements of Section 401(a)(17) of the Code.

 

1.30(b) “Plan Compensation” for certain Participants as of January 1, 2011, and
for certain Executive Employees who become Participants on or after January 1,
2012, whose Compensation for any calendar year on or after January 1, 2012, is
at least $110,000 but not in excess of the amount permitted to be recognized for
that calendar year under the Basic 401(k) Plan and ESOP because of the
requirements of Section 401(a)(17) of the Code, means a Participant’s
Compensation for a calendar year of at least $110,000 but not in excess of the
amount permitted to be recognized for that calendar year under the Basic 401(k)
Plan and ESOP because of the requirements of Section 401(a) (17) of the Code.

 

1.31 “Plan Year” means each calendar year commencing with the 2012 calendar
year.

 

1.32 “Retirement Date” means the date on which a Participant can retire normally
in accordance with the provisions of the Basic 401(k) Plan.

 

1.33 “Salary Reduction Agreement” means an agreement between a Participant and
the Employer, or, if applicable, with the subsidiary or affiliate employing the
Participant, pursuant to which such Participant’s Compensation shall be reduced
and he shall be entitled to Deferred Compensation pursuant to Section 4.1
hereof.

 

1.34

“Specified Employee” means a Participant who is a key employee as described in
Code Section 416(i)(I)(A) with W-2 earnings for any calendar year of at least
$165,000 (subject possible cost-of-living adjustment). A Participant will not be
considered a Specified Employee unless any stock of First Commonwealth Financial
Corporation is publicly traded on an established securities market or otherwise
and the Participant is a Specified Employee on the date of his/her termination
of employment. If a Participant is a Specified Employee at any time during the
12 months ending on the Specified Employee identification date, the Participant
is a Specified Employee for the twelve

 

3



--------------------------------------------------------------------------------

  month period commencing on the Specified Employee effective date. The
Specified Employee identification date is December 31. The Specified Employee
effective date is the April 1st following the Specified Employee identification
date. First Commonwealth Financial Corporation will determine whether the
Employer has publicly traded stock as of the date of the Participant’s
termination of employment.

 

1.35 “Total Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) the Participant
is determined to be totally disable by the Social Security Administration, or
(c) the Participant is determined to be disable in accordance with the long term
disability program sponsored by FCFC.

 

1.36 “Treasury Regulation” means the income tax regulations as promulgated by
the Secretary of the Treasury or his delegate (26 CFR), and as amended
periodically.

 

1.37 “Trust Administrative Committee” means the Trust Administrative Committee
of the Trustee which shall have the authority to review, approve and modify
Participant requests for changes in the allocation of investments under the Plan
with respect to a Participant’s Elective Account and Non-Elective Account.

 

1.38 “Trust Agreement” means that certain Agreement and Declaration of Trust
made and entered into as of a given date with the Plan by and between the
Employer, as settlor, and the Trustee used for funding the benefits accrued
hereunder, and any amendments, substitutions or recodifications thereto.

 

1.39 “Trust Fund” means the assets held in trust by the Trustee from time to
time pursuant to the Trust Agreement.

 

1.40 “Trustee” means First Commonwealth Bank-Trust Division and any successor or
successors thereto.

 

1.41

“Unforeseen Emergency” means a severe financial hardship resulting from an
illness or accident of the Participant or the Participant is dependent (as
defined in Section 152 of the Internal Revenue Code), loss of the Participant or
the Participant’s beneficiaries property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary or unforeseeable circumstances arising as a result of events
beyond the Participant’s control. For example, the imminent foreclosure of or
eviction from the Participant or the Participant’s beneficiaries primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for the funeral expense of a spouse, or a
dependent (as defined in Section 152 of the Internal Revenue Code) may also
constitute an unforeseeable emergency. Whether the Participant or the
Participant’s beneficiary is faced with any unforeseeable emergency permitting a
distribution is to be determined based on the relevant facts and circumstances
of each case, but, in any case, a distribution on account of unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement of compensation from insurance or otherwise,

 

4



--------------------------------------------------------------------------------

  by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not cause severe financial hardship, or by cessation of
deferrals under the Plan.

Distributions because of an unforeseeable emergency must be limited to the
amount reasonable necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, State, Local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).

Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that is available because the Plan
provides for cancellation of a Salary Deferral election upon a payment due to an
unforeseeable emergency.

 

1.42 “Valuation Date” means each day during the year in which the New York Stock
Exchange is open for trading.

 

1.43 “Vested” means the non-forfeitable portion of any account maintained on
behalf of a Participant.

 

1.44 “Year of Service” means any calendar year of employment with the Employer
in which an Executive Employee completes at least 1,000 Hours of Service.

 

5



--------------------------------------------------------------------------------

ARTICLE II

INTRODUCTION AND PURPOSE

 

2.1 Introduction

This Plan was originally adopted as of January 1, 1998, and was amended and
restated initially as of January 1, 2003. The Plan was amended and restated as
of January 1, 2008 to comply with applicable provisions of Internal Revenue Code
409A. It is being amended and restated again as of January 1, 2012, to
incorporate changes made as of April 9, 2009 and January 1, 2010, as well as
certain other changes to be effective as of January 1, 2012. Notwithstanding
anything to the contrary, above, the provisions of the Plan that were in effect
as of December 31, 2004 for those Executive Employees who were Participants on
that date shall continue to apply for that portion of their Aggregate Account
that was attributable to Participant Elective Contributions and Non-Elective
Contributions made through that date as well as earnings on such contributions.

The Plan continues to constitute “a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Section 201(2) of the Act (29 USC § 1051(2)) and the Labor Regulations
applicable thereto. Accordingly, it shall be exempt from Parts 2 and 3 of Title
I of the Act and shall be subject to simplified reporting and disclosure under
Part 1 of Title I of the Act as provided by the applicable Labor Regulations.

 

2.2 Purpose

The purpose of this Plan continues to be to restore some of the equity to
Participants as compared with other Employees that would otherwise be lost under
certain provisions of the Basic 401(k) Plan and the ESOP that have been
incorporated in those two latter instruments in order to meet specific legal
requirements, such as:

a. The maximum compensation restrictions contained at Section 401(a)(17) of the
Code.

b. The Actual Deferral Percentage restrictions contained at
Section 401(k)(3)(ii) of the Code.

c. The Actual Contribution Percentage restrictions contained at
Section 401(m)(2)(A) of the Code.

d. The maximum contribution and forfeiture restrictions contained at Section 415
of the Code.

e. The maximum salary reduction deferral restrictions contained at
Section 402(g) of the Code.

 

6



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

 

3.1 Participation

An Executive Employee will be eligible for participation in the Plan if his/her
total annual or annualized applicable Plan Compensation for a calendar year is
at least the amount specified in Section 1.30(b).

 

3.2 Termination Of Employment

A Participant who ceases being an Employee shall cease being a Participant
hereunder and shall thereupon become a Former Participant. If such a Former
Participant shall thereafter again become an Employee, he shall not
automatically again become a Participant, but shall become a Participant again
if, and only if, his/her total annual or annualized applicable Plan Compensation
for a calendar year is at least the amount specified in Section 1.30(b) and he
elects to make Salary Reduction (Elective) Contributions pursuant to
Section 4.1.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS

 

4.1 Salary Reduction (Elective) Contributions

Any Participant who is a Participant on the first day of a Plan Year may enter
into a Salary Reduction Agreement with the Employer, or if applicable, with the
subsidiary or affiliate employing the Participant, but in any event is not
required to enter into such an agreement, pursuant to which the Participant’s
applicable Plan Compensation (either Section 1.30(a) or Section 1.30(b) Plan
Compensation) shall be reduced by the percentage that such Participant elects,
not less than one percent (1%) nor more than twenty-five percent (25%), in whole
integer percentages, such amount to constitute the Participant’s Deferred
Compensation. For the purpose of assisting the Employer and the Administrator in
recording the amount of Deferred Compensation, and for providing additional
assurance to the Participant of his rights thereto under certain circumstances,
all as provided herein and in the Trust Agreement, the Employer shall make an
Elective Contribution on behalf of each such Participant, equal to the
Participant’s elected Deferred Compensation for the Plan Year, in the manner
provided by the next sentence hereto. The amount of such Elective Contribution,
as calculated at the beginning of each Plan Year, shall be conveyed and
transferred to the Trustee in as level an amount as possible over the number of
paychecks in that Plan Year to be held in trust for the benefit of the
Participant, but subject in any event to the interest of the creditors of the
Employer under certain circumstances, as provided in the Trust Agreement.

Any such election shall be made prior to the first day of the applicable Plan
Year and shall thereafter be irrevocable with respect to that Plan Year, but may
be modified or revoked as it pertains to any future Plan Year. The Employer, or
if applicable, the subsidiary or affiliate employing the Participant, shall
thereupon cause the Participant’s applicable Plan Compensation (either
Section 1.30(a) or Section 1.30(b) Plan Compensation) to be reduced in an amount
equal to his Deferred Compensation for the Plan Year pursuant to such election,
in as level an amount as possible over the number of paychecks in that Plan
Year.

Notwithstanding anything to the contrary above, if an Executive Employee becomes
initially eligible to participate during a Plan Year, he may elect to enter into
a Salary Reduction Agreement with the Employer for that initial Plan Year by
reducing applicable Plan Compensation (either Section 1.30(a) or Section 1.30(b)
Plan Compensation) by any whole percentage necessary, if applicable, to achieve
a salary deferral equal to twenty-five percent (25%) of the applicable Plan
Compensation for such Plan Year, provided such Salary Reduction Agreement is
effective no sooner than thirty (30) days after it is completed and returned to
the Employer. Such election shall constitute the Participant’s Deferred
Compensation for the initial Plan Year and shall thereafter be irrevocable with
respect to that Plan Year.

 

4.2 Non-Elective Contributions

There shall be no Non-Elective Contributions made to the Plan by the Employer on
or after April 9, 2009, (or the pay period ending which includes April 9, 2009).

 

8



--------------------------------------------------------------------------------

4.3 Termination of Employment During Year

If a Participant shall terminate his employment during a Plan Year, all
contributions, Elective and Non-Elective, shall cease after the last paycheck
received by the Participant as a result of such termination of employment.

 

9



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

5.1 Vesting in Salary Reduction (Elective) Contributions

A Participant is always 100% vested in Salary Reduction (Elective)
Contributions.

 

5.2 Vesting in Non-Elective Contributions

A Participant will be vested in Non-Elective Contributions in accordance with
the following:

 

  •  

100% immediate vesting in any 3% of Plan Compensation automatic contribution
made on or before April 9, 2009

 

  •  

Vesting in any Employer matching contributions made on or before April 9, 2009,
upon completion of three (3) Years of Service and any end of the year automatic
contributions made on or before April 9, 2009, upon completion of five (5) Years
of Service.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

INVESTMENTS AND VALUATIONS

 

6.1 Investment of Participant’s Aggregate Account

All contributions and earnings therein which are held in a Participant’s
Elective Account or Non-Elective Account (which, in the aggregate, shall
constitute a Participant’s Aggregate Account) shall be invested in the
Investment Funds maintained under the Trust. The Participant will be consulted
with respect to the investment of his or her Participant’s Aggregate Account.
However, the Trust Administrative Committee reserves the right, in its sole
discretion, to invest the Participant’s Aggregate Account as it deems best.

 

6.2 Adjustment for Investment Earnings

The amounts credited to a Participant’s Aggregate Account shall be credited or
debited with a proportionate share of any gains or losses resulting from the
Investment Funds from time to time in accordance with uniform procedures
established by the Trust Administrative Committee to reflect the values of an
investment equal to the proportionate share of the Participant’s Aggregate
Account balance in an Investment Fund. The Investment Funds available may be
added or eliminated from time to time by the Trust Administrative Committee,
with the approval of the Trustee; provided however, that the Trust
Administrative Committee may not retroactively eliminate any Investment Fund.

A Participant may express his or her desire to the Investment Fund(s) to be used
with respect to his or her Elective Contributions and Non-Elective Contributions
in multiplies of 1%. A written investment expression may be delivered to the
Trust Administrative Committee on the date that he or she commences
participation in the Plan. The Participant may change his or her Investment
Fund(s) expression with respect to future Elective Contributions and
Non-Elective Contributions and/or with respect to amounts previously credited to
the Participant’s Aggregate Account, by notifying the Trust Administrative
Committee or its designee. A revised investment expression may be made by a
Participant in writing at any time and shall be effective on a designated
Valuation Date following the Trust Administrative Committee meeting at which
such investment expression is considered.

Notwithstanding anything to the contrary above, if a Participant does not make
an investment expression, the Trust Administrative Committee will invest all of
the Participant’s Aggregate Account in the Federated Prime Obligations Fund.

 

6.3 Valuation of the Investment Funds

The Investment Funds shall be valued daily. On each calendar quarter Valuation
Date as provided in Section 6.5, there shall be allocated to the Aggregate
Account of each Participant his proportionate share of the increase or decrease
in the fair market value of his Aggregate Account in each of the Investment
Funds. In addition, whenever an event requires a determination of the value of
the Participant’s Aggregate Account, the value shall be computed as of the
Valuation Date on the date of determination, subject to the provisions of
Section 6.2.

 

11



--------------------------------------------------------------------------------

6.4 Right to Change Procedures

The Trust Administrative Committee reserves the right to change from time to
time the procedures used in valuing the Participant’s Aggregate Account or
crediting (or debiting) these Accounts if it determines, after due deliberation
and upon the advice of counsel and/or the current recordkeeper, that such an
action is justified in that it results in a more accurate reflection of the fair
market value of assets. In the event of a conflict between the provisions of
this Article and such new administrative procedures, those new administrative
procedures shall prevail.

 

6.5 Statement of Accounts

As of the end of each calendar quarter Valuation Date (March 31, June 30,
September 30, and December 31) each Participant shall be furnished with a
statement setting forth the value of his Aggregate Account and the Vested
portion of his Aggregate Account.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

 

7.1 Distribution Events

The events which will cause a distribution to be made from the Plan include the
following:

a. Termination of Employment. A distribution will be triggered upon a
Participant’s termination of employment for any reason for that portion of the
Vested Aggregate Account attributable to Plan participation before January 1,
2005 and from January 1, 2005 through December 31, 2007.

b. The Later of Termination of Employment or Attainment of Age 62. A
distribution will be triggered upon the later of a Participant’s (i) termination
of employment, or (ii) attainment of age 62 for that portion of the Vested
Aggregate Account attributable to Plan participation after December 31, 2007.

c. Total Disability. A distribution will be triggered if a Participant incurs a
Total Disability for that portion of his Vested Aggregate Account attributable
to Plan participation after December 31, 2007.

d. Change of Control. A distribution will be triggered of a Participant’s total
Vested Aggregate Account if there is a Change of Control in total stock
ownership of the Employer.

e. Unforeseen Emergency. A distribution will be triggered if a Participant
experiences an Unforeseen Emergency that causes such Participant to request a
distribution for any reason. The distribution will be for that part of the
Vested Aggregate Account attributable to Plan participation after December 31,
2007.

Distributions that are because of an Unforeseen Emergency will be limited to the
amount reasonably necessary to satisfy the emergency need (can include amounts
necessary to satisfy the emergency need, which may include amounts necessary to
pay any Federal, State, Local or foreign income taxes or penalties reasonably
anticipated to result from the distribution).

Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that will be available since a
Salary Deferral election must be cancelled when a payment due to an Unforeseen
Emergency is made.

f. Death. Upon the death of a Participant, his/her designated beneficiary(ies)
will receive a distribution of the total Aggregate Account or the remaining
balance of his/her total Aggregate Account under the Plan in one lump sum as
soon as administratively practical after the Participant’s death.

 

13



--------------------------------------------------------------------------------

7.2 Distribution Forms for Executive Employees who were Plan Participants on or
before January 1, 2011

a. Pre-January 1, 2005 Portion of the Aggregate Account

If applicable, for that portion of the Vested Aggregate Account attributable to
Pre-January 1, 2005 Plan participation, the forms of distribution available
include:

 

  •  

Lump sum or

 

  •  

Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:

i. An election to receive installment payments must be made on a date that is at
least one year prior to when the Aggregate Account would otherwise be paid in a
lump sum.

ii. The first installment shall be determined as of a Valuation Date immediately
preceding the commencement date of the first payment. Each installment shall be
calculated by making each payment a fraction of the remaining Aggregate Account,
the numerator of which is (1) and the denominator (‘n”) of which is the
remaining payments due.

iii. Until all installments have been paid, the balance of the Vested portion of
the Participant’s Aggregate Account shall continue to be credited with earnings
(and losses) in accordance with Section 6.2 of Article VI.

iv. In the event of the death of a Participant or Former Participant prior to
the total Vested portion of his Participant’s Aggregate Account being
distributed to him, the remainder shall be distributed to his Beneficiary as
soon as practicable after his death in a lump sum.

Any Participant may change the elected form of distribution by filing such
change with the designated representative of the Administrator; provided,
however, any change to the elected distribution form will not be effective until
one year following the date the completed and executed form is returned.

b. Post-January 1, 2005 Portion of the Aggregate Account

For that portion of the Vested Aggregate Account attributable to
post-December 31, 2004 Plan participation, the forms of distribution available
include:

 

  •  

Lump sum, or

 

  •  

Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:

i. An election to receive installment payments must be made on a date that is at
least one year prior to when the Aggregate Account would otherwise be paid in a
lump sum.

 

14



--------------------------------------------------------------------------------

ii. The first installment shall be determined as of a Valuation Date immediately
preceding the commencement date of the first payment. Each installment shall be
calculated by making each payment a fraction of the remaining Aggregate Account,
the numerator of which is (1) and the denominator (‘n”) of which is the
remaining payments due.

iii. Until all installments have been paid, the balance of the Vested portion of
the Participant’s Aggregate Account shall continue to be credited with earnings
(and losses) in accordance with Section 6.2 of Article VI.

iv. In the event of the death of a Participant or Former Participant prior to
the total Vested portion of his Participant’s Aggregate Account being
distributed to him, the remainder shall be distributed to his Beneficiary as
soon as practicable after his death in a lump sum.

Any change to the elected form of distribution through December 31, 2008 will be
subject to the following rules:

v. The change will not be effective until one year following the date the
completed and executed form is returned to the designated representative of the
Administrator.

vi. The anti-acceleration rule under IRC Section 409A will not apply. For
example, the elected form of distribution can be changed from installment
payments over a 4-year period to a lump sum payment.

vii. The 5-year deferral rule under IRC Section 409A will not apply. This means
that any change to a Participant’s elected form of distribution will not have to
be delayed for 5 years following the originally scheduled commencement date.

viii. The distribution will be delayed for 6 months following the Participant’s
termination of employment.

Any change to the elected form of distribution form on or after January 1, 2009
will be subject to the following rules:

ix. The change will not be effective until one year following the date the
completed and executed form is returned to the designated representation of the
Administrator.

x. The change in the elected form of distribution is subject to the
anti-acceleration rule of IRC Section 409A. For example, a Participant who
elected installments over a 4-year period could not change to a lump sum payment
or installments over a 2-year period.

xi. Payments under the revised elected form of distribution will be delayed for
5 years beyond the originally scheduled commencement date. For example, if
Participant elected installment payments to be made over a 4-year period
beginning on his 62nd birthday and wanted to change to installment

 

15



--------------------------------------------------------------------------------

payments to be made over a 10-year period, the 10-year installment payments
would not begin until the Participant’s 67th birthday.

xii. The distribution will be delayed for 6 months following the Participant’s
termination of employment.

 

7.2A Distribution Form for Executive Employees who become Plan Participants on
or after January 1, 2012

a. The distribution form for the vested Aggregate Account for all Executive
Employees who become Plan Participants on or after January 1, 2012 shall be a
lump sum.

 

7.3 Distribution Timing for Executive Employees who were Plan Participants on or
before January 1, 2011

a. Pre-January 1, 2005 Participation

Any Participant who has a portion of his Vested Aggregate Account attributable
to pre-January 1, 2005 participation will have that portion of such Vested
Aggregate Account paid or begin to be paid as soon as administratively practical
after termination of employment.

b. Post-December 31, 2004 Participation

If an Executive Employee becomes a Participant in the Plan on or after
January 1, 2005, but before January 1, 2012, or has a portion of his Vested
Aggregate Account attributable to post-December 31, 2004 participation and was a
Participant before January 1, 2012, and the Participant is determined to be a
Specified Employee on his date of termination of employment, the distribution
will be postponed until 6 months after termination of employment pursuant to IRC
Section 409A, unless the distribution is a result of an Unforeseen Emergency, in
which case the distribution will be made as soon as practical following the
Unforeseen Emergency.

 

7.3A Distribution Timing for Executive Employees who become Plan Participants on
or after January 1, 2012

a. If an Executive Employee becomes a Plan Participant on or after January 1,
2012, and the Participant is determined to be a Specified Employee on his date
of termination of employment, the distribution will be postponed until 6 months
after his termination of employment, unless the distribution is a result of an
Unforeseen Emergency, in which case the distribution will be made as soon as
practical following the Unforeseen Emergency.

 

7.4 Distribution Elections for Post-December 31, 2007 Salary Deferrals and FCFC
Contributions for Executive Employees who were Plan Participants on or before
January 1, 2011

 

16



--------------------------------------------------------------------------------

Distribution elections for post-December 31, 2007 Salary Deferrals and FCFC
Non-Elective Contributions will apply on a year-by-year basis. That is, a
Participant’s distribution election for 2008 Salary Deferrals and Employer
Non-Elective Contributions will apply for that year only, and a new separate
election will apply for 2009 Salary Deferrals and FCFC Non-Elective
Contributions and for each subsequent year thereafter.

 

7.5 Post-December 31, 2007 Installment Payments Considered Separate Payments

If a Participant elects installment payments for that portion of the Vested
Aggregate Account attributable to post-December 31, 2007 participation, each
installment payment will be considered a separate payment. As an example, assume
a Participant elects for payment of the 2008 Plan Year Salary Deferrals,
Employer Non-Elective Contributions and earnings to be made in a series of 5
equal annual installments, each of which is designated as a separate payment.
The first installment is scheduled to be paid on January 1, 2010. On or before
December 31, 2008, the Participant elects to receive the entire amount equal to
the sum of all 5 of the installments in a lump sum payment. Receipt of the lump
sum payment cannot occur until January 1, 2019, 5 years from January 1, 2014.

 

7.6 Making of Distribution

All distributions from this Plan, as provided herein, shall be made by the
Trustee, from the Trust Fund, upon written authorization and direction by the
Administrator to the Trustee, as long as the Employer shall not then be bankrupt
or insolvent, as defined and provided in the Trust Agreement. If payments to the
Participants, Former Participants and Beneficiaries shall then be suspended or
terminated because of the bankruptcy or insolvency of the Employer, in
accordance with the provisions of the Trust Agreement, distributions shall then
be made by the Employer, subject to any necessary approvals of a bankruptcy
court or other supervising court; provided, however, if the suspension of
payment from the Trust Fund shall later be discontinued, distributions shall
again be made from the Trust Fund, all as more fully provided in the Trust
Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFICIARIES; PARTICIPANT DATA

 

8.1 Beneficiary Designations

Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Participant’s
lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, or if a dispute arises with respect to
any such payment, then notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute such payment to the Participant’s estate without
liability for any tax or other consequences which might flow therefrom, or may
take such other action as the Employer deems to be appropriate.

 

8.2 Communications

Any communication, statement, or notice addressed to a Participant or to a
Beneficiary at his last post office address as shown on the Employer’s records
shall be binding on the Participant or Beneficiary for all purposes of the Plan.
The Employer shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address.

 

18



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

 

9.1 Powers and Responsibilities of Administrator

The Administrator shall administer, construe, and interpret this Plan and shall,
subject to its provisions, certify and direct the Trustee as to the making of
distributions hereunder. The Administrator shall have discretionary authority to
exercise all powers and to make all determination, consist with the terms of the
Plan, in all matters entrusted to it, and its determination shall be given
deference and shall be final and binding on all interested parties. The
Administrator shall constitute the named administrator within the meaning of
Section 3(16)(A) of the Act (29 USC § 1002(16)(A)).

 

9.2 Plan Sponsor

The plan sponsor within the meaning of Section 3(15)(B) of the Act (29 USC §
1102(15)(B)) shall be the Employer.

 

9.3 Powers and Responsibilities of Committee

The Committee may permit additional Participants into the Plan from time to time
and provide exceptions and waivers as to any provision thereof, provided no such
exception or waiver shall reduce the benefit to which a Participant is otherwise
entitled under any provision hereof. The Committee shall also have the power to
amend and terminate the Plan to the extent provided by Article X hereof.

 

9.4 Claims Procedure

Any Participant, Former Participant or Beneficiary, or his duly authorized
representative, may file with the Administrator a claim for a benefit under this
Plan. Such a claim must be in writing, be on a form provided by the
Administrator if the Administrator had previously issued such a form and made
the same available to the Participant, Former Participant or Beneficiary, and
must be delivered to ‘the Administrator, in person or by mail, postage prepaid.
Within ninety (90) days after the receipt of such a claim, the Administrator
shall send to the claimant, by mail, postage prepaid, a notice of the granting
or denying, in whole or in part, of such claim, unless special circumstances
require an extension of time for the processing of the claim. In no event may
the extension exceed ninety (90) days from the date of the initial period. If
such an extension is necessary, the claimant will be given written notice to
this effect prior to the expiration of the initial ninety (90) day period. The
Administrator shall have full discretion to grant or deny a claim in whole or in
part in accordance with the terms of this Plan. If notice of the denial of a
claim is not furnished in accordance with this Section 9.4, the claim shall be
deemed denied and the claimant shall be permitted to exercise his right of
review as hereinafter provided.

The Administrator shall provide to every claimant who is denied a claim for
benefits a written notice setting forth, in a manner calculated to be understood
by the claimant the following information, viz.:

a. The specific reason or reasons for the denial.

 

19



--------------------------------------------------------------------------------

b. Specific references to the pertinent Plan provisions on which the denial is
based, together with a copy of such Plan provisions.

c. A description of any additional material or information necessary of the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

d. An explanation of the Plan’s claim review procedure.

Within sixty (60) days after the receipt by a claimant of written notification
of the denial (in whole or in part) of a claim by the Administrator, the
claimant or his duly authorized representative, upon written application to the
Administrator, delivered in person or by certified mail, postage prepaid, may
review pertinent documents and submit to the Administrator, in writing, his
notice of appeal from the initial decision, together with a detailed statement
of the basis and arguments upon which such appeal is based, including such
statements of fact and conclusions of law, together with the justification
therefor, as claimant or his authorized representative believe supports his
appeal from the initial decision of the Administrator.

Upon the Administrator’s receipt of a notice of a request for review, the
Administrator shall make a prompt decision on the review and shall communicate
the decision on review to the claimant or his authorized representative. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall (unless the decision shall fully reverse the denial of
the claim and completely accept the claim of the claimant) include specific
reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based. The decision on review shall be
made not later than sixty (60) days after the Administrator’s receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than
one-hundred-twenty (120) days after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension by the Administrator prior to the expiration of the initial sixty
(60) day period. If notice of the decision on review is not furnished in
accordance with this Section 8.4, the claim shall be deemed denied on review.

 

20



--------------------------------------------------------------------------------

ARTICLE X

TRUST FUND

 

10.1 Establishment of Trust

In order to assist the Employer in meeting its obligations hereunder and provide
a more certain and regular procedure for receipt of benefits by the
Participants, Former Participants and Beneficiaries, the Employer has entered
into a Trust Agreement with the Trustee for the holding of the Trust Fund in
trust in accordance with all of the provisions thereof contained. Such trust
shall continue to be a grantor trust within the meaning of Section 671 of the
Code and an accumulation trust within the meaning of Subpart C of Part 1 of
Subchapter J of Chapter 1 of Subtitle A of the Code.

 

10.2 Right of Assignment and Transfer of Interest

No amounts payable hereunder may be assigned, pledged, mortgaged, hypothecated,
sold or transferred nor may any such amounts be subject to lien, levy, distraint
or other legal process or attachment. All right to benefits hereunder shall be
personal to the Participant, Former Participant or Beneficiary and no such
person shall have a right to the assets held in the Trust Fund, or any portion
thereof, prior to the Administrator directing the Trustee to make payment
therefrom in a particular instance.

 

10.3 Unfunded Nature of Plan

Since the rights of the Participants, Former Participants and Beneficiaries are
not absolute but are defeasible in the event of the bankruptcy or insolvency of
the Employer, as provided by the Trust Agreement, this Plan shall,
notwithstanding the existence of the Trust Fund, be deemed unfunded for the
purpose of Title I of the Act, in accordance with Department of Labor
Regulations.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENT AND TERMINATION

 

11.1 Amendment

This Plan may be amended at any time and from time to time by the Committee;
provided, however, no such amendment shall reduce the benefit hereunder accrued
by any Participant, Former Participant or Beneficiary prior to the later of
(a) the date that such amendment is to be effective or (b) the date that such
amendment is so adopted by the Committee. The Committee may authorize and direct
any officer of the Employer to take such action, and execute such documents as
are necessary or appropriate to evidence the adoption of any amendment hereto.

 

11.2 Termination of Plan

The Committee may cause and authorize this Plan to be terminated at any time;
provided however, no such termination shall defease any right of a Participant,
Former Participant or Beneficiary to any benefit accrued prior to the date of
such termination (whether such benefit shall otherwise be Vested or not under
the terms of the Plan). The Committee may authorize and direct any officer of
the Employer to take such action, and execute such documents, as are necessary
or appropriate to effectuate any such decision of the Committee.

 

22



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

 

12.1 Limitation of Rights

Nothing contained in this Plan shall be construed to limit in any way the right
of the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) to terminate an Employee’s or Participant’s employment at any time or
in. any way to constitute an agreement or understanding, express or implied,
that the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) will continue to employ Employee, or will employ, or continue to
employ, the Employee in any particular position or under any particular
circumstances.

 

12.2 Headings

The headings and subheading contained herein are for convenience of reference
only and are to be ignored in any construction thereof.

 

12.3 Gender and Number

Whenever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural.

 

12.4 Governing Law

This Plan shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Pennsylvania, to the extent such laws are not preempted by
the laws of the Untied States of America.

IN WITNESS WHEREOF, the undersigned officers, being duly authorized, have caused
this amended and restated Plan to be duly executed by, and on behalf of, FIRST
COMMONWEALTH FINANCIAL CORPORATION, a corporation organized and existing
pursuant to the laws of the Commonwealth of Pennsylvania, this 7th day of
December, 2011, but to be effective as and from the first day of January 1,
2012.

 

(SEAL)

    FIRST COMMONWEALTH FINANCIAL CORPORATION Attest:      

/s/ Matthew C. Tomb

    By  

/s/ John J. Dolan

Executive Vice President,     President and Chief Secretary     Executive
Officer

 

23